Exhibit 10.2

 

PLEDGE AND SECURITY AGREEMENT

 

This PLEDGE AND SECURITY AGREEMENT (the “Agreement”) is made and entered into on
July 31, 2018, by and among Victory Oilfield tech, Inc., a Nevada corporation
(the “Debtor”), Pro-Tech Hardbanding Services, Inc., an Oklahoma corporation
(the “Company” and together with the Debtor, the “Obligors”) and Stewart
Matheson, and his permitted endorsees, transferees and assigns (collectively,
the “Secured Party”).

 

RECITALS

 

A. Concurrently herewith, the Debtor, the Company and the Secured Party have
entered into a Stock Purchase Agreement (the “Stock Purchase Agreement”) and
certain other agreements, pursuant to which the Debtor purchased from the
Secured Party 100% of the issued and outstanding shares of common stock of the
Company as set forth in Schedule I hereto (the “Shares”), for an aggregate
purchase price of $1,600,000 which includes, among other things, (i) a cash
payment in the amount of $300,000 payable on the 60th day following the Closing
Date (as defined in the Stock Purchase Agreement), to the extent that such
amount of accounts receivable exists as of the Closing Date (the “Closing
Receivables Payments”); and (ii) a cash payment of $700,000, paid in quarterly
installments of $87,500 each, with the first such payment being made on October
31, 2018 (the “Deferred Portion”).

 

B. Pursuant to the terms of the Stock Purchase Agreement, the Secured Party, the
Company and the Debtor shall have entered into a pledge and security agreement
that grants to the Secured Party a first priority security interest in the
Shares and the assets of the Company to secure the Debtor’s obligation to pay
the Secured Party the Closing Receivables Payment and to pay to the Secured
Party the Deferred Portion.

 

C. Debtor and the Company now enter into this Agreement with the Secured Party
as security for Debtor’s Obligations (as defined below).

 

AGREEMENT

 

NOW, THEREFORE, in consideration of their respective promises contained herein
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereby agree as follows:

 

1. Definitions. Terms used but not otherwise defined in this Agreement that are
defined in Article 9 of the Uniform Commercial Code as adopted in the state of
Oklahoma (the “UCC”) (such as “account,” “chattel paper,” “deposit account,”
“document,” “equipment,” “fixtures,” “general intangibles,” “goods,”
“instruments,” “inventory,” “investment property,” “proceeds,” and “supporting
obligations”) shall have the respective meanings given such terms in Division 9
of the UCC. Capitalized terms used in this Agreement and not defined elsewhere
herein or in the Stock Purchase Agreement shall have the meanings set forth
below:

 

“Collateral” means all of the collateral of the Company identified on Exhibit A
hereto, as well as all of the Company’s tangible and intangible personal
property assets, including, but not limited to, all of the following: (i) all
accounts, health-care-insurance receivables, cash and currency, chattel paper,
deposit accounts, documents, equipment, fixtures, general intangibles,
instruments, intellectual property, inventory, investment property, Negotiable
Collateral, loans receivable, motor vehicles, goods, supporting obligations, the
Company’s Books, and such other assets of the Company as may hereafter arise or
the Company may hereafter acquire or in which the Secured Party may from
time-to-time obtain a security interest, and (ii) the proceeds of any of the
foregoing, including, but not limited to, proceeds of insurance covering the
foregoing or any portion thereof; provided, however, that notwithstanding
anything to the contrary contained in this Agreement, the Collateral does not
include any “hazardous waste” as that term is defined under 42 U.S.C. section
6903(5), as such section may be from time to time amended, or under any
regulations thereunder.

 



 

 

 

“Company’s Books” means and includes all of the Company’s books and records in
any medium or form, including, but not limited to, all records, ledgers and
computer programs, disk or tape files, thumb drives, material stored in the
“cloud,” printouts and other information indicating, summarizing or evidencing
the Collateral.

 



“Equity Interests” means, with respect to any person, all of the shares of
capital stock of (or other ownership or profit interests in) such person, all of
the warrants, options or other rights for the purchase or acquisition from such
person of shares of capital stock of (or other ownership or profit interests in)
such person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such person or
warrants, rights or options for the purchase or acquisition from such person of
such shares (or such other interests), and all of the other ownership or profit
interests in such person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

“Event of Default” has the meaning specified in Section 6 of this Agreement.

 

“Negotiable Collateral” means and includes all of the Company’s presently
existing and hereafter acquired or arising letters of credit, advices of credit,
promissory notes, drafts, instruments, documents, Equity Interests in any
entity, leases of personal property and chattel paper, as well as the Company’s
Books relating to any of the foregoing.

 

“Obligations” means the Debtor’s obligation to pay (i) the Closing Receivables
Payment; and (ii) the Deferred Portion.

 

“Permitted Liens” means (i) statutory liens of landlords and liens of carriers,
warehousemen, bailees, mechanics, materialmen and other like liens imposed by
law, created in the ordinary course of business and securing amounts not yet due
(or which are being contested in good faith, by appropriate proceedings or other
appropriate actions which are sufficient to prevent imminent foreclosure of such
liens), and with respect to which adequate reserves or other appropriate
provisions are being maintained by Debtor in accordance with generally accepted
accounting principles (“GAAP”), (ii) deposits made (and the liens thereon) in
the ordinary course of business of Debtor (including, without limitation,
security deposits for leases, indemnity bonds, surety bonds and appeal bonds) in
connection with workers’ compensation, unemployment insurance and other types of
social security benefits or to secure the performance of tenders, bids,
contracts (other than for the repayment or guarantee of borrowed money or
purchase money obligations), statutory obligations and other similar obligations
arising as a result of progress payments under government contracts, (iii) liens
for taxes not yet due and payable or which are being contested in good faith and
with respect to which adequate reserves are being maintained by Debtor in
accordance with GAAP, (iv) purchase money liens relating to the acquisition of
equipment, machinery or other goods of Debtor approved in writing by the Secured
Party (which approval shall not be unreasonably withheld, conditioned or
delayed) and (v) liens in favor of the Secured Party under this Agreement.

 



 2 

 

 



“Pledged Equity” means the Shares, together with the certificates (or other
agreements or instruments), if any, representing such Shares, and all options
and other rights, contractual or otherwise, with respect thereto, including, but
not limited to, the following:

 

(1) all Equity Interests representing a dividend thereon, or representing a
distribution or return of capital upon or in respect thereof, or resulting from
a stock split, revision, reclassification or other exchange therefor, and any
subscriptions, warrants, rights or options issued to the holder thereof, or
otherwise in respect thereof; and

 

(2) in the event of any consolidation or merger involving the issuer thereof and
in which such issuer is not the surviving person, all shares of each class of
the Equity Interests of the successor person formed by or resulting from such
consolidation or merger, to the extent that such successor person is a direct
subsidiary of an Obligor.

 

“Secured Party Expenses” means and includes (i) all costs or expenses required
to be paid by the Debtor, with respect to the Pledged Equity, or the Company,
with respect to the Collateral, under this Agreement that are instead paid or
advanced by the Secured Party, including without limitation, all taxes,
insurance, satisfaction of liens, securities interests, encumbrances or other
claims at any time levied or placed on the Pledged Equity or the Collateral, as
the case may be, (ii) all reasonable costs and expenses incurred to correct any
default or enforce any provision of this Agreement, or in gaining possession of,
maintaining, disabling, handling, preserving, storing, shipping, selling,
preparing for sale or advertising to sell all or any part of the Collateral,
irrespective of whether a sale is consummated, and (iii) all reasonable costs
and expenses (including reasonable attorney’s fees) incurred by the Secured
Party in enforcing or defending this Agreement, irrespective of whether suit is
brought.

 

“Subsidiaries” means all subsidiaries of each Obligor whether now existing or
hereafter formed or acquired.

 

2. Construction. Unless the context of this Agreement clearly requires
otherwise, references to the plural include the singular and vice versa, to the
part include the whole, “including” is not limiting, and “or” has the inclusive
meaning represented by the phrase “and/or.” The words “hereof,” “herein,”
“hereby,” “hereunder,” and similar terms in this Agreement refer to this
Agreement as a whole and not to any particular provision of this Agreement.
Section references are to this Agreement, unless otherwise specified.

 

3. Creation of Security Interest. In order to secure Debtor’s timely payment of
the Obligations and timely performance of each and all of its covenants and
obligations under this Agreement and any other document, instrument or agreement
executed by Debtor or delivered by Debtor to the Secured Party in connection
with the Obligations, (i) the Debtor, hereby unconditionally and irrevocably
grants, pledges and hypothecates to the Secured Party a continuing security
interest in and to, a lien upon, assignment of, and right of set-off against,
the Pledged Equity; which such security interest shall attach to the Pledged
Equity without further act on the part of the Secured Party or the Debtor, and
(ii) the Company hereby unconditionally and irrevocably grants, pledges and
hypothecates to the Secured Party a continuing security interest in and to, a
lien upon, assignment of, and right of set-off against, all presently existing
and hereafter acquired or arising Collateral, which such security interest shall
attach to all Collateral without further act on the part of the Secured Party or
the Company.

 

4. Filings; Further Assurances.

 

(a) General. The Secured Party is authorized to file a UCC-1 Financing Statement
with the Secretary of State of the State of Nevada, with respect to the Debtor,
and, with the Secretary of State of the State of Oklahoma with respect to the
Company. The Debtor shall promptly deliver to the Secured Party all certificates
and instruments constituting the Pledged Equity in suitable form for transfer by
delivery and accompanied by duly executed instruments of transfer or assignment
in blank. Each Obligor hereby irrevocably makes, constitutes and appoints the
Secured Party as such Obligor’s true and lawful attorney with power, upon
Obligor’s failure or refusal to promptly comply with its obligations in this
Section 4(a), to sign the name of Obligor on any of the above-described
documents or on any other similar documents which need to be executed, recorded
or filed in order to perfect, maintain, protect or enforce the Secured Party’s
security interest in the Collateral or the Pledged Equity, as the case may be.
Each Obligor further agrees to enter into such control agreements with the
Secured Party and such third parties as may be necessary to obtain a security
interest in collateral, including deposit accounts and Pledged Equity, and
agrees to use best efforts to obtain the assent of the third parties to said
agreements.

 



 3 

 

 

(b) Additional Matters. Without limiting the generality of Section 4(a), each of
the Obligors will at the reasonable written request of the Secured Party, appear
in and defend any action or proceeding which is reasonably expected to have a
material and adverse effect with respect to the such Obligor’s title to, or the
security interest of the Secured Party in, the Pledged Equity or the Collateral,
as the case may be.

 

5. Representations, Warranties and Agreements. Each of the Debtor, with respect
to the Pledged Equity, and the Company, with respect to the Collateral,
represents, warrants and agrees as follows:

 

(a) No Other Encumbrances. The Debtor has good and marketable title to the
Pledged Equity, and the Company has good and marketable title to the Collateral,
in each case, free and clear of any liens, claims, encumbrances and rights of
any kind, except the Liens scheduled pursuant to Section 3.15 of the Stock
Purchase Agreement or as otherwise approved in writing by the Secured Party, and
has the right to pledge, sell, assign or transfer the same. There exists no
adverse claim with respect to the Pledged Equity.

 

(b) Authorization of Pledged Equity. All Pledged Equity is duly authorized and
validly issued, is fully paid and, to the extent applicable, nonassessable and
is not subject to the preemptive rights of any person.

 

(c) Security Interest/Priority. This Agreement creates a valid security interest
in favor of the Secured Party in the Collateral and the Pledged Equity and, when
properly perfected by filing shall constitute a valid and perfected security
interest in such Pledged Equity and Collateral, to the extent such security
interest can be perfected by filing under the UCC, free and clear of all liens
except for liens permitted by the Stock Purchase Agreement. The taking
possession by the Secured Party of the certificated securities (if any)
evidencing the Pledged Equity and all other Instruments constituting Collateral
will perfect and establish the Secured Party’s security interest in all the
Pledged Equity evidenced by such certificated securities and such instruments.
With respect to any Collateral consisting of a deposit account, investment
property, securities entitlement or held in a securities account, upon execution
and delivery by the Company, the applicable depository bank or securities
intermediary and the Secured Party of an agreement granting control to the
Secured Party over such Collateral, the Secured Party shall have a valid and
perfected security interest in such Collateral.

 

(d) Consents; Etc. There are no restrictions in any organizational document
governing the Pledged Equity or any other document related thereto which would
limit or restrict (i) the grant of a security interest pursuant to this
Agreement on such Pledged Equity, (ii) the perfection of such security interest
or (iii) the exercise of remedies in respect of such perfected security interest
in the Pledged Equity as contemplated by this Agreement. Except for (i) the
filing or recording of UCC financing statements, (ii) the filing of appropriate
notices with the United States Patent and Trademark Office, the United States
Copyright Office, other applicable federal registries and local registries
regarding assignments of rents and fixture filings, (iii) obtaining control to
perfect the security interests created by this Agreement (to the extent required
under Section 4 hereof), (iv) such actions as may be required by laws affecting
the offering and sale of securities, and (v) consents, authorizations, filings
or other actions which have been obtained or made, no consent or authorization
of, filing with, or other act by or in respect of, any arbitrator or
governmental authority and no consent of any other person (including, without
limitation, any stockholder, member or creditor of the Company), is required for
(A) the grant by the Company of the security interest in the Collateral granted
hereby or for the execution, delivery or performance of this Agreement by the
Company, (B) the perfection of such security interest (to the extent such
security interest can be perfected by filing under the UCC, the granting of
control (to the extent required by Section 4(a) hereof) or by filing an
appropriate notice with the United States Patent and Trademark Office, the
United States Copyright Office or other applicable registry) or (C) the exercise
by the Secured Party of the rights and remedies provided for in this Agreement.

 



 4 

 

 

(e) Right to Inspect the Collateral. The Secured Party shall have the right,
during usual business hours of the Company and upon reasonable advance notice,
to inspect and examine the Collateral, the locations of which are set forth on
Schedule 5(e) hereto. Debtor agrees that any reasonable expenses incurred by the
Secured Party in connection with this Section 5(e) during the continuance of an
Event of Default shall constitute Secured Party Expenses.

 

(f) Negative Covenants. Except for sale of inventory in the ordinary course of
business, Obligors shall not (i) sell, lease or otherwise dispose of, relocate
or transfer, any of the Collateral, except dispositions of Collateral that is
worn out, obsolete or no longer necessary in the business of the Company, (ii)
allow any liens on or grant security interests in the Collateral except the
Permitted Liens or (iii) change any of their names or add any new fictitious
name without the written consent of the Secured Party.

 

(g) Relocation of Principal Place of Business. The Company shall not, without at
least thirty (30) days prior written notice to the Secured Party, relocate the
Collateral, with no relocation being permitted outside the United States in any
event.

 

(h) Further Information. Obligors shall promptly supply the Secured Party with
such information concerning Obligors’ business as the Secured Party may
reasonably request from time-to-time hereafter, and shall within five (5)
business days of obtaining knowledge thereof, notify the Secured Party of any
event which constitutes an Event of Default.

 

(i) Solvency. Each Obligor is now and shall be at all times hereafter able to
pay its debts (including trade debts) as they mature.

 

(j) Secured Party Expenses. Debtor shall, within fifteen (15) business days of
written demand from the Secured Party accompanied by adequate documentation of
such expenses, reimburse the Secured Party for all sums expended by it which
constitute Secured Party Expenses and, in the event that Debtor does not pay any
Secured Party Expenses payable to a third party within fifteen (15) business
days after notice thereof, then the Secured Party may immediately and without
further notice pay such Secured Party Expenses on Debtor’s behalf. All such
expenses shall become a part of the Obligations and will be payable on demand.
This Agreement shall also secure payment of those amounts.

 

(k) Commercial Tort Claims. Obligors have no pending commercial tort claim (as a
plaintiff) against any individual or entity (a “Commercial Claim”). Obligors
shall promptly deliver to the Secured Party notice of any Commercial Claim that
an Obligor may bring against any individual or entity, together with such
information with respect thereto as the Secured Party may reasonably request.
Within ten (10) days after a written request by the Secured Party, Obligors
shall grant the Secured Party a security interest in any pending Commercial
Claim to the extent such security interest is permitted by applicable law.

 



 5 

 

 

(l) Reliance by the Secured Party; Representations Cumulative. Each
representation, warranty and agreement contained in this Agreement shall be
conclusively presumed to have been relied on by the Secured Party regardless of
any investigation made or information possessed by the Secured Party. The
representations, warranties and agreements set forth herein shall be cumulative
and in addition to any and all other representations, warranties and agreements
set forth in the Subscription Documents or any other documents created after the
Closing Date and signed by Obligors.

 

6. Events of Default. Any uncured default in the payment of the Obligations
pursuant to the terms of the Stock Purchase Agreement shall constitute an “Event
of Default” by the Debtor under this Agreement.

 

7. Rights and Remedies.

 

(a) Rights and Remedies of the Secured Party.

 

(i) Upon the occurrence and during the continuance of an Event of Default,
without notice of election and without demand, the Secured Party may cause any
one or more of the following to occur, all of which are authorized by Obligors:

 

(A) The Secured Party may make such payments and do such acts as it reasonably
considers necessary to protect its security interest in the Collateral. The
Company agrees to promptly assemble and make available the Collateral if the
Secured Party so requires. Obligors authorize the Secured Party to enter the
premises where the Collateral is located, take and maintain possession of the
Collateral, or any part thereof, and pay, purchase, contest or compromise any
encumbrance, claim, right or lien which, in the reasonable opinion of the
Secured Party, appears to be prior or superior to its security interest in
violation of this Agreement, and to pay all reasonable expenses incurred in
connection therewith.

 

(B) The Secured Party shall be automatically deemed to be granted a license or
other appropriate right to use, without charge or representation or warranty,
the Company’s labels, patents, copyrights, rights of use of any name, trade
secrets, trade names, trademarks and advertising matter, and any other property
of a similar nature, as it pertains to the Collateral, in completing production
of, advertising for sale and selling any Collateral.

 

(C) The Secured Party may ship, reclaim, recover, store, finish, maintain,
repair, prepare for sale, advertise for sale and sell (in the manner provided
for herein) the Collateral.

 

(D) The Secured Party may sell the Collateral or the Pledged Equity at either a
public or private sale, or both (which in the case of a private sale of Pledged
Equity, shall be to a restricted group of purchasers who will be obligated to
agree, among other things, to acquire such securities for their own accounts,
for investment and not with a view to the distribution or resale thereof), by
way of one or more contracts or transactions, for cash or on terms, in such
manner and at such places (including Obligors’ premises) as is commercially
reasonable (it not being necessary that the Collateral be present at any such
sale). In the case of a sale of Pledged Equity, the Secured Party shall have no
obligation to delay sale of any such securities for the period of time necessary
to permit the Debtor to register such securities for public sale under the
Securities Act of 1933. The Debtor further acknowledges and agrees that any
offer to sell any Pledged Equity which has been (i) publicly advertised on a
bona fide basis in a newspaper or other publication of general circulation in
the financial community of New York, New York (to the extent that such offer may
be advertised without prior registration under the Securities Act of 1933), or
(ii) made privately in the manner described above shall be deemed to involve a
“public sale” under the UCC, notwithstanding that such sale may not constitute a
“public offering” under the Securities Act of 1933, and the Secured Party may,
in such event, bid for the purchase of such securities.

 



 6 

 

 

(E) The Secured Party shall be entitled to give notice of the disposition of the
Collateral as follows: (1) the Secured Party shall give Obligors a notice in
writing of the time and place of public sale, or, if the sale is a private sale
or some other disposition other than a public sale is to be made of the
Collateral, the time on or after which the private sale or other disposition is
to be made, (2) the notice shall be personally delivered or mailed, postage
prepaid, to Obligors at least ten (10) days before the date fixed for the sale,
or at least ten (10) days before the date on or after which the private sale or
other disposition is to be made, unless the Collateral is perishable or
threatens to decline speedily in value in which case the Secured Party shall use
commercially reasonable efforts to provide such notice to Obligors as far in
advance of such disposition as is practicable.

 

(F) The Secured Party may purchase all or any portion of the Collateral at any
public sale by credit bid or other appropriate payment therefor.

 

(G) To the extent permitted by applicable law, the Secured Party shall have the
following rights and remedies regarding the appointment of a receiver: (1) the
Secured Party may have a receiver appointed as a matter of right, (2) the
receiver may be an employee of the Secured Party and may serve without bond, and
(3) all fees of the receiver and his or her attorney shall be Secured Party
Expenses and become part of the Obligations and shall be payable on demand.

 

(H) To the extent permitted by applicable law, the Secured Party, either itself
or through a receiver, may collect the payments, rents, income, and revenues
from the Collateral. The Secured Party may at any time, in its reasonable
discretion, transfer any Collateral into its own name or that of its nominee(s)
and receive the payments, rents, income, and revenues therefrom and hold the
same as security for the Obligations or apply it to payment of the Obligations
in such order of preference as the Secured Party may determine. Insofar as the
Collateral consists of accounts, general intangibles, loans receivable,
insurance policies, instruments, chattel paper, choses in action, or similar
property, the Secured Party may demand, collect, issue receipts for, settle,
compromise, adjust, sue for, foreclose, or otherwise realize on the Collateral
as the Secured Party may determine (in its reasonable discretion), whether or
not the Obligations are then due. For these purposes, the Secured Party may, on
behalf of and in the name of Obligors, (1) receive, open and dispose of mail
addressed to Obligors, (2) change any address to which mail and payments are to
be sent, and (3) endorse notes, checks, drafts, money orders, documents of
title, instruments and items pertaining to the payment, shipment, or storage of
any Collateral. To facilitate collection, the Secured Party may notify account
debtors and obligors on any Collateral to make payments directly to the Secured
Party.

 



 7 

 

 

(ii) The Secured Party may deduct from the proceeds of any sale of the
Collateral all Secured Party Expenses incurred in connection with the
enforcement and exercise of any of the rights and remedies of the Secured Party
provided for herein, irrespective of whether suit is commenced. If such
deduction does not occur (in the Secured Party’s reasonable discretion), upon
demand, Obligors shall pay all of such Secured Party Expenses. Any deficiency
which exists after disposition of the Collateral as provided herein will be paid
promptly by Obligors, and any excess that exists will be returned, without
interest and subject to the rights of third parties, to Obligors by the Secured
Party; provided, however, that if any excess exists at a time when any of the
Obligations remain outstanding, such excess shall instead remain as part of the
Collateral and continue to be subject to the security interest in Section 3(a)
above until such time as all of the Obligations have been fully satisfied or
otherwise terminated.

 

(iii) Voting and Payment Rights in Respect of the Pledged Equity.

 

(A) So long as no Event of Default shall exist, the Debtor may (1) exercise any
and all voting and other consensual rights pertaining to the Pledged Equity or
any part thereof for any purpose not inconsistent with the terms of this
Agreement or the Stock Purchase Agreement and (2) receive and retain any and all
dividends in respect of the Pledged Equity to the extent they are allowed under
the Stock Purchase Agreement; and

 

(B) During the continuance of an Event of Default, (1) all rights of the Debtor
to exercise the voting and other consensual rights which it would otherwise be
entitled to exercise pursuant to clause (A)(1) above shall cease and all such
rights shall thereupon become vested in the Secured Party which shall then have
the sole right to exercise such voting and other consensual rights, (2) all
rights of the Debtor to receive the dividends which it would otherwise be
authorized to receive and retain pursuant to clause (A)(2) above shall cease and
all such rights shall thereupon be vested in the Secured Party which shall then
have the sole right to receive and hold as Collateral such dividends, principal
and interest payments, and (3) all dividends which are received by the Debtor
contrary to the provisions of clause (B)(2) above shall be received in trust for
the benefit of the Secured Party, shall be segregated from other property or
funds of the Debtor, and shall be forthwith paid over to the Secured Party as
Collateral in the exact form received, to be held by the Secured Party as
Collateral and as further collateral security for the Obligations.

 

(b) Rights and Remedies Cumulative. The rights and remedies of the Secured Party
under this Agreement and any other agreements and documents delivered or
executed in connection with the Obligations shall be cumulative. The Secured
Party shall also have all other rights and remedies not inconsistent herewith as
are provided under applicable law, or in equity. No exercise by the Secured
Party of any one right or remedy shall be deemed an election.

 

8. Additional Waivers. The Secured Party shall not in any way or manner be
liable or responsible for (i) the safekeeping of the Collateral, (ii) any loss
or damage thereto occurring or arising in any manner or fashion from any cause,
(iii) any diminution in the value thereof or (iv) any act or default of any
carrier, warehouseman, bailee, forwarding agency or other person whomsoever,
except to the extent that such loss, damage, liability, cost or expense has
resulted from the gross negligence or willful misconduct of the Secured Party or
its affiliates. If the Secured Party at any time has possession of any
Collateral, whether before or after an Event of Default, the Secured Party shall
be deemed to have exercised reasonable care in the custody and preservation of
the Collateral if the Secured Party takes such action for that purpose as
Obligors shall request or as the Secured Party, in its reasonable discretion,
shall deem appropriate under the circumstances, but failure to honor any request
by Obligors shall not of itself be deemed to be a failure to exercise reasonable
care. The Secured Party shall not be required to take any steps necessary to
preserve any rights in the Collateral against prior parties, nor to protect,
preserve, or maintain any security interest given to secure the Obligations.

 



 8 

 

 

9. Notices. All notices or demands by any party relating to this Agreement shall
be made in writing as provided in the Stock Purchase Agreement. Each party shall
provide written notice to the other party of any change in address.

 

10. Choice of Law. The validity of this Agreement, its construction,
interpretation and enforcement, and the rights of the parties hereunder and
concerning the Pledged Equity and the Collateral, shall be determined under,
governed by, and construed in accordance with the laws of the state of Oklahoma
as applied to contracts made and to be fully performed in such state, without
regard to the conflicts of laws provisions thereof, except to the extent that
the validity, perfection or enforcement of a security interest hereunder in
respect of the Pledged Equity and the Collateral is governed by the laws of the
state of Oklahoma or some other state, in which case such laws shall govern.

 

11. Waiver of Jury Trial. THE OBLIGORS EACH WAIVE, TO THE EXTENT PERMITTED BY
LAW, ANY RIGHT TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT.

 

12. General Provisions.

 

(a) Effectiveness. This Agreement shall be binding and deemed effective against
each Obligor when executed by that Obligor and the Secured Party.

 

(b) Successors and Assigns. This Agreement shall bind and inure to the benefit
of the successors and permitted endorsees, transferees and assigns of the
Secured Party. Obligors shall not assign this Agreement or any rights or
obligations hereunder, and any such assignment shall be absolutely void.

 

(c) Section Headings. Section headings are for convenience only.

 

(d) Interpretation. No uncertainty or ambiguity herein shall be construed or
resolved against the Secured Party or Obligors, whether under any rule of
construction or otherwise. This Agreement shall be construed and interpreted
according to the ordinary meaning of the words used so as to fairly accomplish
the purposes and intentions of the parties.

 

(e) Severability of Provisions. Each provision of this Agreement shall be
severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.

 

(f) Entire Agreement; Amendments. This Agreement and the agreements and
documents referenced herein contain the entire understanding of the parties with
respect to the subject matter covered herein and supersede all prior agreements,
negotiations and understandings, written or oral, with respect to such subject
matter. No provision of this Agreement shall be waived or amended other than by
an instrument in writing signed by Obligors and the Secured Party.

 

(g) Good Faith. The parties intend and agree that their respective rights,
duties, powers, liabilities and obligations shall be performed, carried out,
discharged and exercised reasonably and in good faith.

 

(h) Waiver and Consent. No delay or omission on the part of the Secured Party in
exercising any right shall operate as a waiver of such right or any other right.
A waiver by the Secured Party of a provision of this Agreement or any other
agreement between or among the parties shall not prejudice or constitute a
waiver of the Secured Party’s right otherwise to demand strict compliance with
that provision or any other provision of this Agreement. No prior waiver by the
Secured Party, nor any course of dealing between the Secured Party and Obligors,
shall constitute a waiver of any of the Secured Party’s rights or of any of
Obligors’ obligations as to any future transactions. Whenever the consent of the
Secured Party is required under this Agreement, the granting of such consent by
the Secured Party in any instance shall not constitute continuing consent to
subsequent instances where such consent is required and in all cases such
consent may be granted or withheld in the reasonable discretion of the Secured
Party.

 



 9 

 

 

(i) Counterparts. This Agreement may be executed in two (2) or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Counterparts may be
delivered via facsimile, electronic mail (including pdf or any electronic
signature complying with the U.S. federal ESIGN Act of 2000, e.g.,
www.docusign.com) or other transmission method and any counterpart so delivered
shall be deemed to have been duly and validly delivered and be valid and
effective for all purposes.

 

(j) Termination. Upon full satisfaction or other termination of the Obligations
(i) the Secured Party shall release and return to Obligors all of the Collateral
and any and all certificates and other documentation representing or relating to
the Pledged Equity and the Collateral and (ii) the security interests provided
for under this Agreement shall be terminated and of no further force and effect.
At Debtor’s expense, the Secured Party shall take all actions reasonably
requested by Debtor in connection with the foregoing.

 

(k) Consent of Obligors as Issuers of Pledged Equity. Each Obligor hereby
acknowledges, consents and agrees to the grant of the security interests in such
Pledged Equity pursuant to this Agreement, together with all rights accompanying
such security interest as provided by this Agreement and applicable law,
notwithstanding any anti-assignment provisions in any operating agreement,
limited partnership agreement or similar organizational or governance documents
of such issuer.

 

[Remainder of page intentionally left blank]

 

 

 10 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized persons on the date first written above.

 

 

The Debtor:

     

Victory Oilfield Tech, Inc.

        By: /s/ Kenneth Hill   Name: Kenneth Hill   Title: Chief Executive
Officer

 

 

The Company:

     

Pro-Tech Hardbanding Services, Inc.

        By: /s/ Kenneth Hill   Name: Kenneth Hill   Title: President

 

  The Secured Party:       /s/ Stewart Matheson   Name: Stewart Matheson

 



 

 



 

SCHEDULE I

 

PLEDGED EQUITY

 



Name of Company  Jurisdiction of Organization  Number of Securities  Certificate
Number   Percentage Ownership   Percentage Pledged  Pro-Tech Hardbanding
Services, Inc.  Oklahoma  517 shares of common stock   16    100%   100%

 

 

 

 

Schedule 5(e)

 

Locations of Collateral

 

2101 South Eastern Oklahoma City, Oklahoma 73129

 

 

 

 

EXHIBIT A

 

COLLATERAL

 

1. All accounts, chattel paper, contracts, contract rights, accounts receivable,
tax refunds, tax credits, notes receivable, documents, choses in action and
general intangibles, including, but not limited to, proceeds of inventory and
returned goods and proceeds from the sale of goods and services, and all rights,
liens, securities, guaranties, remedies and privileges related thereto,
including the right of stoppage in transit and rights and property of any kind
forming the subject matter of any of the foregoing;

 

2. All certificates of deposit and all time, savings, demand, or other deposit
accounts in the name of the Company or in which the Company has any right, title
or interest, including but not limited to all sums now or at any time hereafter
on deposit, and any renewals, extensions or replacements of and all other
property which may from time to time be acquired directly or indirectly using
the proceeds of any of the foregoing;

 

3. All inventory and equipment of every type or description wherever located,
including, but not limited to all raw materials, parts, containers, work in
process, finished goods, goods in transit, wares, merchandise, furniture,
fixtures, hardware, machinery, tools, parts, supplies, automobiles, trucks,
other intangible property of whatever kind and wherever located associated with
the Company’s business, tools and goods returned for credit, repossessed,
reclaimed or otherwise reacquired by the Company;

 

4. All documents of title and other property from time to time received,
receivable or otherwise distributed in respect of, exchange or substitution for
or addition to any of the foregoing including, but not limited to, any documents
of title;

 

5. All know-how, information, labels, permits, patents, copyrights, goodwill,
trademarks, trade names, licenses and approvals held by the Company, including
all other intangible property of the Company;

 

6. All assets of any type or description that may at any time be assigned or
delivered to or come into possession of the Company for any purpose for the
account of the Company or as to which the Company may have any right, title,
interest or power, and property in the possession or custody of or in transit to
anyone for the account of the Company, as well as all proceeds and products
thereof and accessions and annexations thereto; and

 

7. All proceeds (including but not limited to insurance proceeds) and products
of and accessions and annexations to any of the foregoing.

 

 

 

 

